Exhibit 10.41

 

LOAN MODIFICATION AGREEMENT

 

 

This Loan Modification Agreement is entered into as of September 15, 2003, by
and between Exelixis, Inc., a Delaware corporation (the “Borrower”) and Silicon
Valley Bank (“Bank”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS: 
Among other indebtedness which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to, among other documents, a Loan and Security
Agreement, dated May 22, 2002, as may be amended from time to time, (the “Loan
Agreement”).  The Loan Agreement provided for, among other things, a Committed
Equipment Line in the original principal amount of Sixteen Million Dollars
($16,000,000) to be increased to Nineteen Million Dollars ($19,000,000) pursuant
to the terms of this Loan Modification Agreement.  Defined terms used but not
otherwise defined herein shall have the same meanings as in the Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Indebtedness.”

 

2.                                       DESCRIPTION OF COLLATERAL AND
GUARANTIES.  Repayment of the Indebtedness is secured by the Collateral as
described in the Loan Agreement.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Indebtedness shall be
referred to as the “Security Documents”.  Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Indebtedness shall
be referred to as the “Existing Loan Documents”.

 

3.                                       DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modification to Loan Agreement.

 

1.                                       The definition of “Commitment Equipment
Line” in Section 13 of the Loan Agreement is hereby amended to read as follows:

 

“‘Commitment Equipment Line’ is a Credit Extension of up to $19,000,000.”

 

4.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

5.                                       PAYMENT OF LOAN FEE.  Borrower shall
not be charged any fees or expenses by Bank related to this Loan Modification
Agreement.

 

6.                                       NO DEFENSES OF BORROWER.  Borrower
agrees that, as of the date hereof, it has no defenses against the obligations
to pay any amounts under the Indebtedness.

 

1

--------------------------------------------------------------------------------


 

7.                                       CONTINUING VALIDITY.  Borrower
understands and agrees that in modifying the existing Indebtedness, Bank is
relying upon Borrower’s representations, warranties, and agreements, as set
forth in the Existing Loan Documents.  Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect.  Bank’s agreement to
modifications to the existing Indebtedness pursuant to this Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Indebtedness.  Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Indebtedness.  It is the intention of Bank and Borrower to
retain as liable parties all makers and endorsers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  No maker, endorser,
or guarantor will be released by virtue of this Loan Modification Agreement. 
The terms of this paragraph apply not only to this Loan Modification Agreement,
but also to all subsequent loan modification agreements.

 

8.                                       CONDITIONS.  The effectiveness of this
Loan Modification Agreement is conditioned upon payment of the out-of-pocket
expenses.

 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:

BANK:

 

 

EXELIXIS, INC.

SILICON VALLEY BANK

 

 

By:

/s/ George Scangos

 

By:

/s/ Peter Scott

 

 

 

Name:

George Scangos

 

Name:

Peter Scott

 

 

 

Title:

CEO

 

Title:

SVP

 

 

2

--------------------------------------------------------------------------------